ON MOTION EOB BEHEABING.
Babolay, J.
— Plaintiff has moved for a rehearing- and submitted a vigorous argument in support of the motion.
1. It is asserted that the conclusion announced is in conflict with section 7 of article 7 of the charter of Kansas City (Sess. Laws, 1875, p. 249, sec. 7), the-effect of which is claimed to be, to forbid any decision upon title to property “as between different claimants or as between the city and a third party,” in a condemnation suit.
In determining what meaning should be placed on that section, it must be borne in mind that it is but a part of the article or chapter governing the “opening of streets and condemnation of private - property for publie use.” It was probably not designed to nullify all that is contained in the other sections of that article, nor to prevent the city from acquiring the title to the land, taken for public use, as against the owners, claimants, or others interested, who are properly brought before the court in the case. Section 7 is-*325intended to make provision for instances -where- there is a controversy touching the ownership of the fund ■awarded as compensation for any piece of land to which the public has taken title in the proceedings. ’The chief aim of the section is to prevent delay in ■opening the street, by allowing the city to obtain possession of the land condemned, upon securing payment of the compensation, where there is a controversy as to its title, and without awaiting the settlement of that controversy. That provision of the law must be ■construed in harmony with the general design and ■object plainly expressed throughout the chapter of which it forms a part.
But, conceding that section 7 forbade the soTt of investigation of Mr. Burke’s title which was made (as :shown by the evidence and instructions) in the second •condemnation case, nevertheless the proper construction and application of that section involved a question ■of law, upon which the decision of the court, has now become final. If the present plaintiff thought that the ■court in that case should -not have gone into the question of his title or want of title to the land sought to be ■condemned, it was his privilege to object, and to follow up the objection by appropriate, direct proceedings to ■correct any error the court may have committed in ruling thereon. It was unquestionably an issue in that •case, what amount of compensation, if any, Mr. Burke was entitled to receive for his interest in the land, whatever it was; and if the court gave too wide a range to the investigation on that issue, to the prejudice of Mr. Burke, it was a judicial error which does not impair the force of the judgment on that issue when' assailed collaterally. Such an error is certainly no more serious in nature than one involving a constitutional right; and an error of the latter sort has been ■expressly held to furnish no ground for a successful *326collateral attack on the judgment. Evans v. Haefner (1859), 29 Mo. 151.
2. It is next insisted that the judgment here fails-to recognize the effect of the constitutional command that “the right of trial by jury as heretofore enjoyed, shall remain inviolate” (art. 2, sec. 28, Const. 1875),. because the circuit court, in the condemnation case,, had no power to impanel a jury of twelve, but could, nse one-of. six men only; hence that the trial of Mr.. Burke’s title by the latter was unconstitutional.
One answer to that contention is that if there is. anything of substance in it, the objection to the procedure adopted by the circuit court in that particular, should have been made in that court at the proper time. What -has been said, in the latter part of the preceding paragraph, as to the futility of such an. objection in a collateral proceeding need not be.repeated.
3. It is then insisted that the whole drift of the-original opinion is wrong, because the judgment in the. second condemnation case is simply an adjudication-upon Mr. Burke’s title between him and the city, and,, as such, is a nullity, void absolutely, and of no legal vitality whatever.
Principles were declared in the opinion first, announced herein, which, we think, meet this claim, fully; but as counsel seem to regard that statement of them as entirely unsatisfactory, we add some further-observations.
Under the charter of Kansas City the latter hadi power, by appropriate steps, to acquire any sort of title that might be held by a claimant, within the territorial limits of a projected street, and to determine what compensation should be paid for the land or interest so acquired.
We hold the effect of the judgment in the second *327condemnation proceeding to be that the city sub j ected Mr. Burke’s estate or interest in the land, whatever its nature or extent, to the public use, and that the court adjudged that he was not damaged by such taking, further than his other lot (17) wás benefited by the proposed improvement. This last fact should not be lost sight of. To the extent to which his neighboring lot (17) was benefited by the street, he certainly was compensated in the condemnation ease. If he was entitled to larger compensation than was then awarded, or if the result was, in any respect, founded-on the application of erroneous views of legal principles or procedure, he should have taken steps to secure a review and correction of the judgment. But he allowed it to become a finality, and now asks for the very compensation which he could have secured in that suit, had he been entitled thereto.
We consider the judgment conclusive upon him on that point, when assailed in this collateral way. Dunlap v. Pulley (1870), 28 Iowa, 469; Hankins v. Calloway (1878), 88 Ill.155; Howard v. State (1880), 47 Ark. 431.
Besides the grounds on which judgments generally are held secure against collateral attack, there are stronger reasons for adhering closely to that doctrine in street opening pases. Had Mr, Burke, in the last condemnation suit, obtained the compensation he now demands, it would have been charged, ’almost entirely, against the adjacent property immediately benefited. But should his present action prevail, that expense would necessarily fall upon the taxpayers of the city at large, on whom it was never intended by the charter to be placed. Mr. Burke’s other lot (17) in the “benefit district,” would have had to bear, in part, the increased cost of the taking the land, and his compensation been then fixed at the figures he now claims. But that lot escaped assessment for benefits in the condemnation *328case because lie was to receive no damages for his then interest in the property upon which the street was located. Whether the judgment awarding him no damages beyond the benefits to lot 17 was correct or erroneous is not now the question. The court had jurisdiction to render that kind of a judgment, and had jurisdiction over Mr. Burke personally. So its adjudication concludes him and places an insurmountable barrier to his recovery in the present action. This is a necessary deduction from principles announced in late decisions of the court in banc. Lingo v. Burford (1892), 112 Mo, 149; 20 S. W. Rep. 459; Union Depot Co. v. Frederick (1893), 117 Mo. 138; 21 S. W. Rep. 1118.
We do not feel ourselves called upon by this motion to distinguish or review the earlier cases which counsel insists are not in harmony with- those just cited or with the judgment in this case, further than to refer to the opinions by the court in banc in the recent cases mentioned. The motion for rehearing is overruled.
All the members of this division concur.